 

Exhibit 10.18(e)



 

FOURTH AMENDMENT TO LOAN AGREEMENT

 

THIS FOURTH AMENDMENT TO LOAN AGREEMENT (the “Amendment”) is made and entered
into as of October 12, 2017, by and among Marrone Bio Innovations, Inc., a
Delaware corporation (the “Company”), and Gordon Snyder, an individual, as
administrative agent for the Lenders (as defined below) (the “Agent”).

 

WHEREAS, the Company, the Agent and certain of the Lenders (as defined therein)
are parties to that certain Loan Agreement dated as of October 2, 2012 (as
amended by that certain (i) Amendment and Consent dated as of April 10, 2013,
(ii) Omnibus Amendment to Loan Agreement dated as of August 19, 2015 and (iii)
Third Amendment to Loan Agreement dated as of November 11, 2016, the “Deal A
Loan Agreement”), related Security Agreements (as defined in the Deal A Loan
Agreement) and other agreements and documents (collectively, including the Deal
A Loan Agreement and the Security Agreements, the “Deal A Loan Documents”);

 

WHEREAS, the parties to the Deal A Loan Documents wish to amend the same in
order to change certain terms as set forth below;

 

WHEREAS, the Lenders have agreed that the Company may incur new unsecured debt
with a third party lender in an aggregate original principal amount equal to
$2,500,000; and

 

WHEREAS, the Company and the Agent have the full right, power and authority to
amend the terms of the Deal A Loan Documents and, respectively, to bind the
Company and the Lenders thereto.

 

NOW, THEREFORE, in consideration of these premises and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree:



 

1. Definitions

 

Capitalized terms used herein without definition shall have the meanings
ascribed to them in the Deal A Loan Documents.

 

2. Amendments to Deal A Loan Agreement

 

  a. Section 1.01 of the Deal A Loan Agreement is hereby amended as follows:

 

  i. The following definition shall be added in the appropriate alphabetical
order:           “Note Financing October 2017” means the financing pursuant to
that certain Promissory Note, dated on or about October 12, 2017, executed by
the Company in favor of [Ospraie], the Note Documents (as defined in such
Promissory Note), and all other obligations incurred thereunder, and any similar
term in any amendment, restatement, modification, replacement, refinancing,
refunding, renewal or extension thereof.”

 

  b. Section 5.03(a) of the Deal A Loan Agreement is hereby amended by deleting
the period at the end of clause (xix) thereof and replacing it with an “; and”,
and adding the following as clause (xx) thereof:     “(xx) Indebtedness owed to
lenders pursuant to the Note Financing October 2017.”

 

3. Fees and Disbursements of Counsel

 

The Company agrees to pay on demand the reasonable fees and disbursements of one
special counsel for the Lenders in connection with the negotiation, preparation,
execution, and delivery of the Amendment and related documents in an amount not
to exceed $10,000; provided that Agent shall promptly provide the Company with a
detailed invoice of such fees and disbursements of counsel upon request thereof.

 

 

 

 

4. General

 

The term “Agreement” as used in the Deal A Loan Agreement shall for all purposes
refer to the Deal A Loan Agreement as amended by this Amendment. Except to the
extent expressly revised by the terms of this Amendment, all the terms and
conditions of the Deal A Loan Documents remain in full force and effect. From
and after the date of this Amendment, upon the request of the Agent or the
Company, the Company and the Agent (on behalf of the Lenders) shall execute and
deliver such instruments, documents or other writings as may be reasonably
necessary or desirable to confirm and carry out and to effectuate fully the
intent and purposes of this Amendment. This Amendment shall be governed by and
construed under the laws of the State of California without reference to the
choice of law provisions thereof. This Amendment may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. This Amendment may be
executed and delivered by facsimile and upon such delivery the facsimile
signature will be deemed to have the same effect as if the original signature
had been delivered to the other parties. This Amendment shall be deemed a Loan
Document under the Deal A Loan Agreement.

 

[Remainder of page intentionally left blank]

 

   

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Fourth Amendment to
Loan Agreement as of the date set forth in the first paragraph hereof.

 

COMPANY:

 

AGENT: MARRONE BIO INNOVATIONS, INC.,   GORDON SNYDER a Delaware corporation    
        By: /s/ Pam Marrone   /s/ Gordon Snyder   Pam Marrone       Chief
Executive Officer    

 

   

 

 